DETAILED ACTION
An amendment, filed under AFCP 2.0, was received on 6/16/21.  This amendment has not been entered at this time because it presents new issues for further search and consideration which could not be completed in the limited time provided for under the AFCP 2.0.  For example, claim 41 now recites that a rolling or pitch motion is used to vary the distance between the nozzle and substrate.  This limitation had not previously been presented and would require further search and consideration in excess of the time allotted under AFCP 2.0.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Lindsay does not teach a linear driving unit.  This is not persuasive.  Lindsay teaches that the nozzle is moved up and down with respect to the substrate (i.e. linear movement) (¶¶ 0042-0043).
Applicant also argues that the Office action relies on a rationale of simple substitution to include the three-dimensional carrier belt of Lindsay in Jurgensen.  This is not persuasive.  Lindsay is relied upon to teach that the nozzle can be move with respect to the substrate or the substrate can be moved with respect to the nozzle and that it is a matter of simple substitution to select the nozzle moving with respect to the substrate in place of the substrate moving with respect to the nozzle.  The Office action does not suggest that the three-dimensional carrier of Lindsay be incorporated into Jurgensen.
Applicant also argues that Lindsay is not analogous to the claimed embodiments.  This is not persuasive.  Like Jurgensen and the claimed invention, Lindsay is directed to a process of controlling a nozzle which is depositing material onto a substrate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712